PLATT, District Judge.
The committee correctly interpreted the law as I find it to be, disregarding all evidence touching the question of special damage to the tenants Bernd and Huber, which might grow out of taking down, carrying away, and setting up again in a new location, the fixtures in their stores, which they had the right to remove, together with loss of profits during the céssation of business resulting from such removal. What the damage would have been, if said testimony had been taken into account, is therefore immaterial, and the alternative part of the report is of no service to the court.
Let judgment be entered, based upon the original findings of the committee.